            Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 1 of 17



                                                                   moTPinT^Si?
                                                                   OLTRICT Or °COURT
                                                                              WYOMING
                                                                  2020 KAY 20 AH 10:06
                                                                 ^'^R'^AIiETmmNS.CLERK
James R. Belcher
Wyoming Bar # 5-2556
Timothy L. Woznick
 Wyoming Bar # 6-3949
Crowley Fleck PLLP
111 W. Second Street, Ste. 220
Casper, WY 82601
(307)232-6911
Attorneysfor Wells Fargo Bank and
 Wells Fargo Equipment Finance

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF WYOMING


WELLS FARGO BANK,NATIONAL
ASSOCIATION and WELL FARGO
EQUIPMENT FINANCE,INC.,

      Plaintiffs,

       V.                                    Civil Action                //^

GUNWERKS,LLC,a Wyoming limited
liability company, SM GROUP,LLC, a
Wyoming limited liability company, and
AARON S. DAVIDSON,an individual.

      Defendants.




        COMPLAINT FOR JUDGMENT ON LOANS,REPLEVIN OF
               EOUIPMENT,AND APPOINTMENT OF RECEIVER


      Plaintiffs WELLS FARGO BANK, NATIONAL ASSOCIATION and WELLS FARGO

EQUIPMENT FINANCE,INC., through their counsel Crowley Fleck PLLP, for their Complaint
             Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 2 of 17




against Defendants GUNWERKS, LLC, SM GROUP, LLC and AARON S. DAVIDSON state

and allege as follows:


                    ALLEGATIONS COMMON TO ALL CLAIMS

        1.       Wells Fargo Bank, National Association ("Wells Fargo") is a federally chartered

national bank and is authorized to transact business in Wyoming. Wells Fargo's main office, as

stated in its Articles of Association, is located in Sioux Falls, South Dakota.

       2.        Wells Fargo Equipment Finance, Inc.("WFEF") is a Minnesota corporation and

is authorized to transact business in Wyoming. WFEF's main office is located in Minneapolis,

Minnesota.


       3.       Defendant Gunwerks, LLC ("Borrower"), is a Wyoming limited liability

company, with its principal office located in Cody, Wyoming.

       4.       Defendant SM Group, LLC ("SM Group") is a Wyoming limited liability

company, with its principal office located in Burlington, Wyoming.

       5.       Defendant Aaron S. Davidson ("Davidson") is an individual and is a resident of

Wyoming.

                                  Jurisdiction and Venue


       6.       The sole member ofthe SM Group is Davidson.

       7.       The only members of the Borrower are SM Group, Michael Paul Davidson and

several employees of the Borrower, all of whom, on information and belief, are residents of

Wyoming.
            Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 3 of 17




       8.        Further, on information and belief, none ofthe members ofBorrower are residents

of either South Dakota or Minnesota.


       9.        Jurisdiction is proper in this Court under 28 U.S.C, § 1332(a) because there is

complete diversity of citizenship between Wells Fargo and WFEF and each of the Defendants,

and the amount in controversy, exclusive of interest and costs, exceeds Seventy-five Thousand

Dollars($75,000)for the reasons described in paragraphs 20,26 and 31 of this Complaint.

       10.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2)

because all of the Defendants reside in Wyoming and the property for which Wells Fargo and

WFEF seek to obtain possession is located in Wyoming.

                                  First Claim for Relief
               (Money Judgment on Wells Fargo Loans to Borrower)

       11.       Wells Fargo incorporates the allegations contained in paragraphs 1 through 10 of

its Complaint.

       12.       Wells Fargo made a loan ("Operating Loan")to the Borrower as evidenced by

a Revolving Line of Credit Business Lending Confirmation Letter dated October 3, 2018 in

the original principal amount of $2,250,000.00, as modified by a First Amendment to

Business Lending Confirmation Letter dated September 30, 2019 ("First Amendment"), that

supplement or amend a February 18, 2013 Business Lending Disclosure ("Disclosure"), and

October 3, 2018 Financial Reporting and Condition Agreement (collectively, the "Loan

Agreement").. A true and correct copy of the Loan Agreement is attached hereto, marked

Exhibits A-1 through A-4.
         Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 4 of 17




       13.     Pursuant to the Loan Agreement, the Borrower promised to pay the Operating

Loan in full no later than December 1, 2019,

       14.     The Borrower has not paid the Operating Loan in full.

       15.     The Borrower is in default under the Loan Agreement for the following reasons:

               a.      Borrower's failure to pay the balance due on the Operating Loan when it

       matured on December 1, 2019,

               b.     Borrower's failure to timely provide a borrowing base certificate and

       supporting schedules, quarterly balance sheet and income statement, monthly operating

       statements, and weekly cash flow forecasts,

              c.      Borrower's failure to achieve a minimum 1.25 to 1 Debt Coverage Ratio

       for the period ending December 31, 2019,

              d.      SM Group's failure to provide a CPA reviewed financial statement, and

              e.      Borrower's failure to timely give Wells Fargo notice of an action against

       the Borrower pending in San Diego, California relating to a patent in which Wells Fargo

       holds a security interest.

       16.    The    outstanding    balance of principal ($2,437,524.39) and           interest

($56,317.87) on the Operating Loan totaled $2,493,842.26 as of May 18, 2020; and interest

accrues on the Operating Loan at the default rate of interest specified in the Loan

Agreement at the rate of$609.38 per day.

       17.    Wells Fargo made a loan ("Term Loan") to the Borrower as evidenced by a

Business Lending Confirmation Letter dated July 7, 2017 (the "Term Loan Agreement") in the
          Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 5 of 17




original principal amount of$750,000.00. A true and correct copy ofthe Term Loan Agreement

is attached hereto, marked Exhibit B.

        18.     The Term Loan Agreement includes by reference all provisions set forth in the

Disclosure.


        19.     Pursuant to Section 1.3(d) of the Disclosure, the Borrower is in default on the

Term Loan due to its default on the Operating Loan.

        20.     The outstanding balance of principal ($346,233.43) and interest ($125.51) on

the Term Loan totaled $346,358.94 as of May 18, 2020; and interest has continued to accrue

on the Term Loan at the interest rate presently in effect at the rate of$80.3Iper day.

        21.     The Borrower agreed in the Loan Agreement and Term Loan Agreement to

pay all costs and expenses of Wells Fargo relating to collecting the Operating Loan and

Term Loan and bringing this collection action, including reasonable attorney's fees.

         PRAYER FOR MONEY JUDGMENT ON FIRST CLAIM FOR RELIEF


        Wells Fargo prays for a money judgment in its favor and against the Borrower on its

First Claim for Relief as follows:

        A.      For judgment against Defendant Gunwerks, LLC for the unpaid balance of

principal and interest on the Operating Loan and Term Loan as of May 18, 2020;

        B.      For accrued interest on the Operating Loan and Term Loan from May 18, 2020

until entry of judgment at the default interest rate set forth in the Loan Agreement and Term

Loan Agreement, and for interest thereafter at the rate provided by law, until the judgment is

paid in full;
          Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 6 of 17




       C.        For Wells Fargo's attorneys' fees and costs incurred in attempting to collect the

Operating Loan and Term Loan in seeking to collect the Operating Loan and Term Loan,

including bringing this collection action and accruing after entry ofjudgment, and interest on

said costs and attorneys' fees at the rate provided by law until paid; and

       D.        For such other and further relief as may be appropriate under the circumstances.

                                 Second Claim for Relief
                 (Money Judgment on Wells Fargo loan to SM Group)

       22.       Wells Fargo incorporates the allegations contained in paragraphs 1 through 21 of

its Complaint.

       23.       Wells Fargo made a loan (the "SM Group Loan") to the SM Group as

evidenced by a Business Lending Confirmation Letter dated July 7, 2017 in the original

principal amount of $500,000.00, as modified by a Modification Agreement dated August 14,

2017 (collectively, (the "SM Group Loan Agreement"). A true and correct copy of the SM

Group Loan Agreement is attached hereto, marked Exhibit C.

       24.       The SM Group Loan Agreement includes by reference all provisions set forth in

the Disclosure.


       25.       Pursuant to Section 1.3(d) of the Disclosure, SM Group is in default on the SM

Loan due to the default of the Borrower on the Operating Loan.

       26.       The outstanding principal balance on the SM Loan was $5,605.77, and

accrued interest totaled $26.02, for a total unpaid Term Loan balance of $5,631.79 as of

May 18, 2020; and interest has continued to accrue on the SM Group Loan at the default
          Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 7 of 17




interest rate specified in the SM Group Loan Agreement at the rate of $1.28 per day.

        27.    SM Group agreed in the Disclosure to pay ail costs and expenses relating to

Wells Fargo's actions to collect the SM Group Loan, and bringing this collection action,

including reasonable attorney's fees.

        PRAYER FOR MONEY JUDGMENT ON SECOND CLAIM FOR RELIEF


        Wells Fargo prays for a money judgment in its favor and against SM Group on its

Second Claim for Relief as follows:


        A.     For judgment against Defendant SM Group, LLC for the unpaid balance of the

SM Loan as of May 18, 2020;

        B.     For accrued interest on the SM Group Loan from May 18, 2020 until entry of

judgment at the default interest rate set forth in the Disclosure, and for interest thereafter at the

rate provided by law, until the judgment is paid in full;

        C.     For Wells Fargo's attomeys' fees and costs incurred in attempting to collect the

SM Group Loan, including bringing this collection action and accruing after entry ofjudgment,

and interest on said costs and attorneys' fees at the rate provided by law until paid; and

       D.      For such other and further relief as may be appropriate under the circumstances.
         Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 8 of 17




                                Third Claim for Relief
             (Money Judgment for WFEF on WFEF Loans to Borrower)
       28.      WFEF incorporates the allegations contained in paragraphs 1 through 27 of its

Complaint.

       29.     WFEF made three loans (the "WFEF Loans") to the Borrower as evidenced

by the following loan documents:

              a.     Combination Loan & Security Agreement dated June 27, 2016 ("WFEF
       Debt Instrument One"),

              b.     Combination Loan & Security Agreement dated March 5, 2018 ("WFEF
       Debt Instrument Two"), and

              c.      Promissory Note dated December 28, 2018 ("WFEF Debt Instrument
       Three").

      (collectively, the "WFEF Debt Instruments", true and correct copies of which are
      attached as Exhibits D,E and F hereto).

       30.     Pursuant to Section 5 of WFEF Debt Instruments One and Two, and subpart (d)

of the "Event of Default" provision in WFEF Debt Instrument Three, the Borrower is in default

on the WFEF Loans due to the default ofthe Borrower on the Operating Loan.

       31.     The unpaid balance of the WFEF Loans totaled $592,016.86 as of May 18,

2020 as set forth below; and interest has continued to accrue on the WFEF Loans at the rate

of interest set forth in the WFEF Debt Instruments:

               a.     $17,362.21 principal, plus $103.56 interest, for a total of $17,465.77 on

       the loan evidenced by WFEF Debt Instrument One;
          Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 9 of 17




               b.      $178,072.49 principal, plus $757.74 interest, for a total of $178,830.23 on

        the loan evidenced by WFEF Debt Instrument Two; and

               c.      $392,595.64 principal, plus $3,125.22 interest, for a total of $395,720.86

        on the loan evidenced by WFEF Debt Instrument Three.

        32.    The Borrower agreed in the WFEF Debt Instruments to pay all costs and

expenses of WFEF relating to collecting the WFEF Loans and bringing this collection

action, including reasonable attorney's fees.

         PRAYER FOR MONEY JUDGMENT ON THIRD CLAIM FOR RELIEF

        WFEF prays for a money judgment in its favor and against the Borrower on the Third

Claim for Relief as follows:



        A.     For judgment against Defendant Gunwerks, LLC for the unpaid balance of the

WFEF Loans as of May 18, 2020;

       B.      For accrued interest on the WFEF Loans from May 18, 2020 until entry of

judgment at the interest rate set forth in the WFEF Debt Instruments, and for interest thereafter at

the rate provided by law, until the judgment is paid in full;

        C.     For WFEF's attorney's fees and costs incurred in attempting to collect the WFEF

Loans,including bringing this collection action and accruing after entry ofjudgment,and interest

on said costs and attorneys' fees at the rate provided by law until paid; and

       D.      For such other and further relief as may be appropriate under the circumstances.
         Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 10 of 17




                           FOURTH CLAIM FOR RELIEF
                 (Money Judgment in favor of Wells Fargo against
                          Borrower Loan Guarantors)

       33.     Wells Fargo incorporates the allegations contained in paragraphs 1 through 32 of

the Complaint.

       34.    At the time Wells Fargo granted the Operating Loan to the Borrower in 2017, SM

Group and Davidson guaranteed payment ofthe Operating Loan and all other loans the Borrower

had obtained, or would obtain, from Wells Fargo or any affiliate of Wells Fargo, as evidenced by

Commercial Guaranty agreements dated July 7, 2017, attached as Exhibits G and H hereto.

       35.    At the time Wells Fargo agreed to extend the maturity date of, and to make

additional funds available to the Borrower on, the Operating Loan in 2018, SM Group and

Davidson each guaranteed payment of the Operating Loan and all other loans the Borrower had

obtained, or would obtain, from Wells Fargo or any affiliate of Wells Fargo, as evidenced by

Commercial Guaranty agreements dated October 3, 2018. True and correct copies of the

Commercial Guaranty agreements are attached as Exhibits I and J hereto.

       36.    SM Group and Davidson are jointly and severally liable to Wells Fargo to pay the

Operating Loan and Term Loan.

       PRAYER FOR MONEY JUDGMENT ON FOURTH CLAIM FOR RELIEF


       Wells Fargo prays for a money judgment in its favor and against SM Group and

Davidson on its Fourth Claim for Relief as follows:


       A.     For judgment against Defendant SM Group and Davidson, jointly and

severally, for the unpaid balance ofthe Operating Loan and Term Loan as of May 18,2020;


                                              10
         Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 11 of 17




        B.      For accrued interest on the Operating Loan and Term Loan from May 18, 2020

until entry of judgment at the default interest rate set forth in the Loan Agreement and Term

Loan Agreement, and for interest thereafter at the rate provided by law, until the judgment is

paid in full;

        C.      For Wells Fargo's attomeys' fees and costs incurred in attempting to collect the

Operating Loan and Term Loan,including bringing this collection action and accruing after entry

ofjudgment, and interest on said costs and attomeys' fees at the rate provided by law until paid;

and


        D.      For such other and fiirther relief as may be appropriate under the circumstances.

                               FIFTH CLAIM FOR RELIEF
                  (Money Judgment in favor of Wells Fargo against
                          SM Group Loan Guarantors)

       37.      Wells Fargo incorporates the allegations contained in paragraphs 1 through 36 of

the Complaint.

       38.      At the time Wells Fargo granted the SM Group Loan to SM Group in 2017, the

Borrower and Davidson guaranteed payment of the SM Group Loan and all other loans SM

Group had obtained, or would obtain, from Wells Fargo or any affiliate of Wells Fargo, as

evidenced by Commercial Guaranty agreements dated July 7, 2017, attached as Exhibits K and

L hereto.


       39.      The Borrower and Davidson are jointly and severally liable to Wells Fargo to pay

the SM Group Loan.




                                                11
         Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 12 of 17




            PRAYER FOR MONEY JUDGMENT ON FIFTH CLAIM FOR RELIEF

        Wells Fargo prays for a money judgment in its favor and against the Borrower and

Davidson on its Fifth Claim for Relief as follows:

        A.     For judgment against the Borrower and Davidson, jointly and severally, for

the unpaid SM Group Loan balance as of May 18, 2020;

       B.      For accrued interest on the SM Group Loan from May 18, 2020 until entry of

judgment at the default interest rate set forth in the SM Group Loan Agreement, and for interest

thereafter at the rate provided by law, until the judgment is paid in full;

       C.      For Wells Fargo's attorneys' fees and costs incurred in attempting to collect the

SM Group Loan, including bringing this collection action and accruing after entry ofjudgment,

and interest on said costs and attorneys' fees at the rate provided by law until paid; and

       D.      For such other and further relief as may be appropriate under the circumstances.

                               SIXTH CLAIM FOR RELIEF
    (Money Judgment in favor of WFEF against WFEF Loan Guarantors)

       40.     WFEF incorporates the allegations contained in paragraphs 1 through 39 of the

Complaint.

       41.     At the time Wells Fargo made loans to the Borrower, pursuant to the Commercial

Guaranty agreements attached as Exhibits G, H, I, J and L hereto, SM Group and Davidson

guaranteed payment of the WFEF Loans as loans the Borrower had obtained from WFEF as an

affiliate of Wells Fargo. In addition, they guaranteed payment of the WFEF Loans pursuant to

the Commercial Guaranty agreements attached as Exhibit M and N hereto.



                                                 12
         Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 13 of 17




       42.     SM Group and Davidson are jointly and severally liable to WFEF to pay the

WFEF Loans.

         PRAYER FOR MONEY JUDGMENT ON SIXTH CLAIM FOR RELIEF

        WFEF prays for a money judgment in its favor and against SM Group and Davidson on

its Sixth Claim for Relief as follows:


       A.      For judgment against SM Group and Davidson, jointly and severally, for the

unpaid balance ofthe WFEF Loans as of May 18, 2020;

       B.      For accrued interest on the WFEF Loans from May 18, 2020 until entry of

judgment at the interest rate set forth in the WFEF Debt Instruments;

       C.      For Wells Fargo's attorneys' fees and costs incurred in attempting to collect the

WFEF Loans, including bringing this collection action and accruing after entry ofjudgment, and

interest on said costs and attorneys' fees at the rate provided by law until paid; and

       D.      For such other and further relief as may be appropriate under the circumstances.

                            SEVENTH CLAIM FOR RELIEF
                 (Replevin of Tangible Personal Property Securing
                          Wells Fargo and WFEF Loans)

       43.     Wells Fargo and WFEF incorporate the allegations contained in paragraphs 1

through 42 ofthe Complaint.

       44.     As security for the Operating Loan, Term Loan and WFEF Loans, the Borrower

granted Wells Fargo and WFEF a security interest in, among other property, all of the

Borrower's equipment. See Disclosure, Exhibit A-3, Section 2; Loan Agreement and Term

Loan Agreement Exhibits A and B ("Collateral" provision); WFEF Debt Instruments One and


                                                 13
         Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 14 of 17




Two, Section 3 and Schedules A thereto Exhibits D and E; and Security Agreements dated July

20,2018 from the Borrower and SM Group to WFEF attached as Exhibit O hereto.

        45.     Pursuant to Exhibit O, SM Group granted a security interest in a 2017 Dodge

Ram 3500 Truck to secure payment of all WFEF Loans to the Borrower.

       46.      Due to default under the Loan Agreement, Term Loan Agreement and WFEF

Debt Instruments, Wells Fargo and WFEF are entitled to take possession of and sell the property

in which the Borrower and SM Group, respectively, have granted Wells Fargo and WFEF a

security interest.

                                PRAYER FOR REPLEVIN ORDER ON
                                    SEVENTH CLAIM FOR RELIEF

        Wells Fargo and WFEF pray for entry of a replevin order against the Borrower and SM

Group as follows:

        A.     The Court grant Wells Fargo and WFEF possession of the tangible equipment in

which the Borrower and SM Group have granted Wells Fargo and WFEF a security interest as

security for their respective debts and authorize Wells Fargo and WFEF to exercise their

remedies under contract and statute, including those remedies available under the Wyoming

Uniform Commercial Code.

       B.       The Court order the Borrower and SM Group to account for and disclose the

current location of all of the equipment in which Wells Fargo and WFEF hold a security interest;

       C. For such other and further relief as the Court deems just and equitable.




                                              14
           Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 15 of 17




                            EIGHTH CLAIM FOR RELIEF
                      (Appointment of Receiver for all property
                    in which Wells Fargo holds a security interest)

       47.     Wells Fargo incorporate the allegations contained in paragraphs 1 through 46 of

the Complaint.

       48.     As security for the Operating Loan and Term Loan, the Borrower granted Wells

Fargo a security interest in all inventory, accounts, equipment and intangible property (such as

intellectual property), among other property. See Disclosure, Section 2; Loan Agreement and

Term Loan Agreement("Collateral" provision).

       49.     After the Operating Loan became in default. Wells Fargo asked the Borrower to

provide a listing of accounts owing to the Borrower, accompanied by invoices ofthe Borrower to

account obligors, and providing the name and address of each account obligor. The Borrower

refused.


       50.     In addition. Wells Fargo discovered that the Borrower had transferred funds from

its account at Wells Fargo to another bank despite the Borrower's agreement to maintain its

deposits with Wells Fargo.      Wells Fargo believes such funds constituted proceeds from

liquidation of Wells Fargo's collateral. Wells Fargo brought this to the Borrower's attention and

asked the Borrower to transfer the funds back to the Borrower's account at Wells Fargo. The

Borrower refused.


       51.     Pursuant to Wyo. Stat. § l-33-101(a), a court is empowered to appoint a receiver

in the following actions:

       (ii) By a creditor to subject any property or fund to his claim;


                                               15
           Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 16 of 17




       (viii) In all other cases where receivers have been appointed by courts of equity.

       52.     The Borrower has taken control of Wells Fargo's collateral, refuses to disclose

the names and addresses of account obligors for accounts that constitute collateral for Wells

Fargo and has removed and refused to remit proceeds of Wells Fargo's collateral to prevent such

collateral from being applied to the Borrower's loans.

       53.     The Borrower agreed in the Loan Agreement and Term Loan Agreement that

Wells Fargo was entitled to appointment of a receiver when the Borrower's loan(s) became in

default.


       54.     Good cause exists to appoint a receiver to take control of Wells Fargo's collateral

and the proceeds from disposition ofits collateral.

PRAYER FOR ORDER APPOINTING RECEIVER ON EIGHTH CLAIM FOR RELIEF


       Wells Fargo prays for entry of an order appointing a receiver as follows:

       A.      For the appointment of a receiver to collect accounts owing by obligors of the

Borrower, to take possession of all inventory and equipment of the Borrower to the extent the

Court has not granted Wells Fargo possession of such equipment, and to take control of

intangible personal property and proceeds from disposition ofthe other collateral;

       B.      The receiver shall have all powers as provided by Wyo. Stat. § 1-33-104 to take

all actions required with the respect to the property in which Wells Fargo has a security interest,

including proceeds from liquidation of such property;

       C.      For such and further relief as may be appropriate under the circumstances.




                                                16
 Case 1:20-cv-00085-KHR Document 1 Filed 05/20/20 Page 17 of 17




Dated this/ /day of May,2020




                               es R. Belcher
                              yoming Bar # 5-2556
                           Timothy L. Woznick
                            Wyoming Bar # 6-3949
                           Crowley Fleck PLLP
                            111 W. Second Street, Ste. 220
                           Casper, WY 82601
                           (307) 232-6911
                           Attorneysfor Wells Fargo Bank and
                            Wells Fargo Equipment Finance




                                  17
